Citation Nr: 1118471	
Decision Date: 05/13/11    Archive Date: 05/17/11	

DOCKET NO.  09-10 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a chronic acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Appellant and his mother




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from November 1988 to October 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the VARO in Newark, New Jersey, that, in pertinent part, denied entitlement to service connection for PTSD.  The Board notes the issue of service connection for a chronic acquired psychiatric disorder other than PTSD has not been fully developed by the RO.  However the United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claim for benefits based on PTSD encompass the benefits based on other psychiatric disabilities).  Therefore, the Board construes the Veteran's claim for PTSD as encompassing entitlement to service connection for a psychiatric disability regardless of the precise diagnosis.


FINDINGS OF FACT

1.  The Veteran has a number of psychiatric diagnoses, including PTSD.

2.  The Veteran's PTSD is reasonably related to his service stressors.


CONCLUSION OF LAW

The criteria for PTSD are reasonably met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claim Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) redefines VA's duties to notify and assist Veterans in developing claims.  Regulations for the implementation of the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The VCAA is not applicable where further assistance would not aid an appellant in substantiating his claim.  Wensch v. Principi, 15 Vet. App. 362 (2001); see 38 U.S.C.A. § 5103A (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 69 Fed. Reg. 59,989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that cannot be substantiated through notice and assistance).  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim.

Legal Criteria.

Service connection may be granted if the evidence demonstrates that there is a current disability resulting from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).

Establishing service connection generally requires:  (1) Medical evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post service continuity of the symptomatology; and (3) medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology.  Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay evidence of inservice incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "lay evidence can be competent and sufficient enough to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488 (1997).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with the provisions of 38 C.F.R. § 4.125(a) (Diagnostic and Statistical Manual of Mental Disorders, 32 (4th Ed.) (1994) (DSM-IV); credible supporting evidence that the claimed inservice stressor occurred; and a link, established by medical evidence, between current symptoms and an inservice stressor.  If the evidence establishes that the Veteran engaged in combat with the enemy and that the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed inservice stressor.  This rule is codified at 38 C.F.R. § 3.304(f).

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required inservice stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terroristic activity and the VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the incurrence of the claimed inservice stressor.  For purposes of this paragraph, "fear of hostile military or terroristic activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the integrity of the Veteran or others, such as from a national or potential improved explosive device; a vehicle-embedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance have resulted in a psychological or psychophysiological state of fear, helplessness, or horror.  75 Fed. Reg. 39,843 (July 13, 2010).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary of VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran has been accorded treatment and evaluation for psychiatric purposes by VA on numerous occasions over the years following service discharge.  The evidence includes VA medical records from the VA Medical Center in Philadelphia, Pennsylvania, showing a principal psychiatric diagnosis of PTSD.  The record includes a February 2007 statement from a psychologist at that facility indicating that the Veteran was a participant in her weekly PTSD education group at that facility as part of his PTSD treatment.  Accordingly, the first criterion for service connection for a psychiatric disorder--a current diagnosis--has been established.

Service connection for PTSD requires credible supporting evidence that the claimed inservice stressor occurred or a showing that the Veteran engaged in combat and has PTSD related to a combat stressor.  38 C.F.R. § 4.125(a).  The Veteran's service personnel records reflect that he was a participant in Operation Desert Shield/Desert Storm while deployed aboard the USS Cayuga in the North Arabian Sea and the Persian Gulf.  The Veteran has referred to "exposure to burning oil wells (breathing in), blood splatters, human remains, dismembered bodies, blown up vehicles, bridges and equipment, craters in the ground from explosions, SCUD missiles flying overhead, explosive mines, and electrical wires in the water as amphibious vehicles approached land to go into Kuwait, Iraq, and Falaka Island where weapons, POW's, and equipment were taken..."  The Veteran has thus reported his combat experiences.  While there is not as much corroboration of his recollections of his experiences as one would like, the Board finds that the record shows without hesitation the Veteran had "fear of hostile military or terroristic activity" during his service in the Persian Gulf Theater of Operations.  The Veteran has provided a consistent history of his experience in the Persian Gulf and the Board finds it reasonable to conclude that his post service diagnosis of PTSD is directly related to his inservice experiences.

The record shows that all the elements needed to establish service connection for PTSD have been shown.  The evidence is in favor of the claim, and it is, therefore, granted.  Because of the allowance, the need to obtain further records as discussed at the personal hearing in March 2011 is not necessary.


ORDER

Service connection for a chronic acquired psychiatric disorder, to include PTSD, is granted.


	                        ____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


